 1

 2                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 3                                                                       Jan 07, 2020
                                                                             SEAN F. MCAVOY, CLERK
 4

 5                          UNITED STATES DISTRICT COURT

 6                       EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                         No. 4:14-CR-06031-EFS-1

 8                        Plaintiff,                   ORDER GRANTING MOTION TO
                                                       EXPEDITE AND GRANTING
 9   vs.                                               MOTION TO MODIFY
                                                       CONDITIONS OF RELEASE
10   SHARTE DASHON KIMBLE,
                                                       ECF Nos. 79, 80
11                        Defendant.

12         Before the Court are Defendant’s Motion to Expedite (ECF No. 80) and

13   Motion to Modify Conditions of Release (ECF No. 79). Neither the United

14   States, nor the United States Probation/Pretrial Services Office oppose the

15   motions.

16          Specifically, Defendant requests that the Court strike Special Condition

17   No. 2, requiring that he abide by a 6:00 PM to 6:00 AM curfew, and Special

18   Condition No. 3, subjecting him to GPS location monitoring, to permit him to

19   visit his children in the Seattle area prior to reporting for his jail sentence on

20



     ORDER - 1
 1   January 14, 2020. Defendant’s jail sentence relates to a Kittitas County criminal

 2   case and will last for four months. ECF No. 79 at 2.

 3         For the reasons set forth in the motion;

 4         IT IS HEREBY ORDERED:

 5      1. The Motion to Expedite (ECF No. 80) is GRANTED.

 6      2. The Motion to Modify Conditions of Release (ECF No. 79) is

 7         GRANTED.

 8      3. The condition set forth in ECF No. 72 requiring Defendant abide by a

 9         curfew shall be STRICKEN.

10      4. The condition set forth in ECF No. 72 requiring Defendant participate in

11         GPS location monitoring, shall be STRICKEN.

12      DATED January 7, 2020.

13                               s/Mary K. Dimke
                                 MARY K. DIMKE
14                      UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20



     ORDER - 2
